Citation Nr: 9906547	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  92-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for loss of vision.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for residuals of 
injuries to the hands, arms, shoulders and hips.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran had honorable active service from October 16, 
1968 to October 15, 1971, and had the equivalent of a 
dishonorable discharge for a period of service from October 
16, 1971 to October 25, 1973.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1993 and December 1994, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, for additional 
development.  The case is now before the Board for final 
appellate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains, in substance, that he incurred PTSD 
while in the service, identifying his stressors as an 
ammunition dump explosion and a helicopter crash.  He also 
contends that he incurred vision loss and headaches during a 
truck accident while on convoy duty in Thailand.  Finally, he 
asserts that he incurred shrapnel injuries to the hands, 
arms, shoulders and hips in the ammunition dump explosion.  
As the veteran continues to suffer from the claimed 
disabilities, a favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  It is further the decision of the Board 
that the veteran has failed to submit evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for loss of vision, headaches, 
and residuals of injuries to the hands, arms, shoulders and 
hips, are well-grounded.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's PTSD appeal has been obtained by 
the RO.

2.  The medical evidence fails to show that the veteran 
suffers from PTSD.

3.  The veteran's claim for service connection for loss of 
vision is not plausible.

4.  The veteran's claim for service connection for headaches 
is not plausible.

5.  The veteran's claim for service connection for residuals 
of injuries to the hands, arms, shoulders and hips, is not 
plausible.  


CONCLUSIONS OF LAW

1. Service connection for PTSD is denied.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The veteran's claim for service connection for loss of 
vision is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim for service connection for headaches 
is not well-grounded.  38 U.S.C.A. § 5107.

4.  The veteran's claim for service connection for residuals 
of injuries to the hands, arms, shoulders and hips, is not 
well-grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Character of Discharge.

Initially, the Board notes that the veteran served periods of 
active service from October 16, 1968 to September 18, 1969; 
and from September 19, 1969 to March 8, 1971; from which he 
was given an honorable discharge.  (Accordingly, he is 
addressed as "the veteran" for purposes of this decision).  
The veteran was discharged from a third period of active 
duty, from March 9, 1971 to October 25, 1971, under 
conditions other than honorable.  

In order to qualify for VA compensation benefits based on a 
particular period of service, a claimant must demonstrate 
that he or she is a "veteran" for VA purposes with respect to 
the relevant service period.  A "veteran" is any "person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable." 38 U.S.C.A. § 101(2)(West 1991).  
Therefore, a claimant must establish that he was discharged 
under conditions other than dishonorable as a predicate to 
entitlement to VA benefits for a particular period of 
service.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).

In an administrative decision of July 1991, the RO determined 
that the discharge for the veteran's period of service from 
October 16, 1971 to October 25, 1973, was under other than 
honorable conditions.  Thus, the veteran was barred from 
receiving VA benefits on the basis of this period of service.  
Documents of record establish that the veteran served in 
Thailand from November 1969 to December 1970, and in Vietnam 
from July 1971 to April 1972.

II.  Factual Background.

Addressing the evidence of record, the veteran's service 
medical records include a Report of Medical History dated in 
October 1968. The veteran denied eye and head injuries, 
frequent or severe headaches, and psychiatric complaints.  
The report of an October 1968 medical examination was 
negative for any defects or diagnoses.  The veteran's vision 
was 20/20 bilaterally, and all clinical evaluations were 
normal.  The report of a September 1973 medical examination 
is similarly negative for any defects or diagnoses, and 
indicates that the veteran's vision was 20/20 bilaterally and 
that all clinical evaluations were normal.

The veteran's service medical records are otherwise negative 
for complaints, findings, symptoms, or diagnoses pertaining 
to his current service connection claims.  In response to 
correspondence from the veteran that he was treated at Ft. 
Hood, Texas, while on active duty, the RO sought treatment 
records from the Darnell Army Community Hospital at Ft. Hood.  
In correspondence received in December 1997, the RO was 
informed that a thorough review of the medical records files 
revealed that no records were available for the veteran.  

In correspondence received in August 1991, the veteran 
reported that his helicopter had been hit with enemy fire and 
crashed in service.  He stated that it took he and the rest 
of the crew seven days to walk to base, and he provided the 
names of some of the crew and their injuries.  He also 
identified a second helicopter crash, and an operation during 
which he witnessed a woman's ear shot off by a bullet and 
sewn back on.  

According to a January 1992 RO hearing transcript, the 
veteran testified that he incurred headaches and loss of 
vision in a motor vehicle accident in Thailand in 1970.  He 
reported that a truck in which he was riding had had a flat 
tire, causing an accident in which the veteran was injured.  
He indicated his eyes had swelled and watered, and that he 
had been treated two or three times while in Thailand.  

The veteran also testified that he has PTSD, resulting in one 
or two nightmares a week, nervousness, lack of interaction 
with family or friends, and an inability to deal with crowds.  
He related his PTSD to stressors incurred while in Vietnam, 
which included witnessing land mines explode and villages 
burned.  One specific stressful incident involved Viet Cong 
sabotage of an ammunition dump, during which the veteran saw 
his commanding officer killed.  The veteran testified that 
his most stressful incident occurred later, after he was 
transferred to a helicopter crew escorting convoys, for which 
he received a temporary E-7 promotion.  The veteran said that 
his helicopter crashed, causing no deaths but injuring the 
crew.  The walk back to base was about five or six miles, but 
the enemy was not encountered.  The veteran provided the 
names of several other people involved in the helicopter 
crash.  

The veteran testified that he incurred shrapnel injuries of 
the hands, shoulders, hips and legs during the ammunition 
explosion, and that he removed pieces of shrapnel himself.  
He stated that he still suffers from the residuals of such 
injuries.  

The veteran's post-service medical records indicate 
psychiatric treatment in the 1990's, and include various 
diagnoses.  In November 1991, the veteran complained at a VA 
outpatient treatment clinic of stress, depression and 
nervousness.  He was assessed with agitated depression, +/- 
PTSD.  A February 1992 report from Clinical and School 
Associates provides a diagnosis of mild mental retardation 
secondary to organic brain syndrome (provisional).  A 
September 1992 report from Psychiatric Associates indicates 
that the veteran had a diagnosis of major depression with 
PTSD, and had been admitted to the East Tennessee Baptist 
Hospital.  Hospital discharge reports dated in October and 
November 1992 from the East Tennessee Baptist Hospital 
provide principal diagnoses of major depression and PTSD. 

A February 1993 report from Psychiatric Associates states 
that the veteran's diagnosis was major depression with PTSD.  
A Psychiatric Associates report dated in January 1994 states 
that the veteran's diagnosis was PTSD from his combat 
experiences in Vietnam, and that he had been receiving 
treatment since December 1992.  A February 1994 treatment 
note from Psychiatric Associates shows that the veteran was 
assessed with major depression, in remission, and PTSD.  An 
October 1994 report from Cherokee Health Systems indicates 
that the veteran's primary diagnoses were PTSD and recurrent 
major depression.  

In January 1995, Psychiatric Associates stated in a report 
that the veteran's diagnoses were major depression, and PTSD 
from Vietnam combat.  An August 1995 hospital discharge 
report from the East Tennessee Baptist Hospital lists the 
veteran's secondary diagnosis as prolonged PTSD.  

Regarding the veteran's claim for service connection for loss 
of vision and headaches, the Board notes that in November 
1991, the veteran complained to a VA outpatient clinic of 
vision problems.  No pertinent diagnosis was provided.  

Records from St. Mary's Medical Center show that the veteran 
had normal bilateral visual evoked responses on examination 
in July 1992.  The veteran was examined by the Baptist Eye 
Institute in July 1992, complaining of problems driving at 
night, poor night vision and photophobia.  External 
examination was normal and there was no Marcus - Gunn pupil.  
Slit-lamp, intraocular pressure, and fundus examinations were 
normal.  The impression was that the examiner was unable to 
find any eye pathology.  

Private medical records show that in July 1992, the veteran 
complained of being unable to judge distance at night, and 
that he walked into walls.  These problems reportedly had 
lasted about seven or eight years and he related them to a 
helicopter crash explosion in 1971.  On examination, there 
was no response to the largest target, which the examiner 
characterized as inconsistent with the veteran's ability to 
walk around the room and his functional capacity vision.  
Results from a corresponding August 1992 examination did not 
explain the degree of the veteran's visual loss.  

In October 1992, the veteran underwent a fluorescein 
angiogram at the Retina Associates of Knoxville.  The results 
were normal.  A November 1992 hospital discharge report from 
the East Tennessee Baptist Hospital provides diagnoses of 
night blindness and history of head injury.  While 
hospitalized, the veteran had related a history of 
progressive night blindness of three years' duration.  

A March 1995 report from the Retina Associates of Knoxville 
informed the veteran that a November electroretinogram did 
not demonstrate any change from the results of the same test 
performed in July 1992.  The examiner interpreted these 
findings, in the context of the clinical examination and 
previous testing, as indicating that the veteran had no 
significant retinal disease.  The examiner informed the 
veteran that he had discussed these findings with the 
veteran's psychiatrist, and discussed with the psychiatrist 
the fact that any disability application would be dependent 
on the veteran's psychiatric condition.  The examiner stated 
that he did not think it would be necessary to see the 
veteran in the office again, unless the veteran had further 
problems.  

A hospital discharge report from the East Tennessee Baptist 
Hospital, dated in August 1995, provides a secondary 
diagnosis of night blindness, not otherwise specified.  

Turning to the reports of VA examinations, it is noted that 
the veteran was provided a VA examination in September 1991.  
During the psychiatric portion, he complained of irritability 
and anger at the way Vietnam veterans were treated.  He did 
not volunteer episodes of flashbacks or recurring nightmares.  
An Axis I diagnosis was deferred.  

A radiographic examination found no radiopaque foreign bodies 
or acute bony abnormalities in the left or right forearms or 
hands.  There were scars over the veteran's hands, forearms, 
and thighs bilaterally.  

The final report provided diagnoses that the veteran was 
claiming a history of shell fragment wounds in the hands, 
forearms, and thighs, with residual scars as described and no 
impairment of function on physical examination; photophobia 
on physical examination; and chronic recurrent headaches, 
possibly migraines.  

In connection with the VA's September 1991 examination, a 
private eye examination was conducted in September 1991.  The 
examiner concluded that she could see no appreciable ocular 
pathology to account for the veteran's decreased vision, and 
recommended electroretinogram testing.  

Also in connection with the VA's September 1991 VA 
examination, the veteran was examined in October 1991 by 
Neurology Associates of Knoxville.  He complained of vision 
loss and vision problems, as well as headaches.  Examination 
found that the veteran presented no characteristics of 
organic speech disorder; no carotid, ocular or cranial 
bruits; and no cranial irregularities.  The veteran's visual 
fields were grossly normal to confrontation, fundoscopic 
examination was normal, and pupillary reactions were normal.  
There was no facial weakness, the veteran's extra-ocular 
movements were full, and his gait and coordination were 
normal.  The examiner summarized that, in essence, the 
veteran had no objective neurologic abnormalities.  It was 
clinically opined that the veteran's headaches were 
nonspecific and more consistent with a diagnosis of tension 
headaches as opposed to migraine headaches.  

In January 1995, the veteran was provided a VA PTSD 
examination, during which he complained of dreams of a 
helicopter crash and an ammunition dump explosion, ranging 
from several times a week to several times a month.  The 
examiner provided that there had been essentially no change 
in the veteran's mental status since his September 1991 VA 
examination, with the exception of his continued chronic 
depression.  The Axis I diagnosis was dysthymia.  

In January 1996, the veteran was provided a VA psychiatric 
examination.  The examiner noted that the veteran appeared in 
great distress and gave an enormous amount of details 
surrounding events in Vietnam, despite subjective complaints 
of poor concentration.  The Axis I diagnosis was most likely 
a somatization disorder inasmuch as the veteran had multiple 
pain complaints in the back, kidneys, arms, etc.  Also on 
Axis I was a historical diagnosis of PTSD, which was 
partially borne out on the examination, and mild mental 
retardation.  

A report of VA psychological testing in January 1996 notes 
the veteran complained of problems with his legs, back and 
thoughts.  He reported VA treatment for nerves over the past 
few years and reported that a psychiatrist believed his 
problems were related to his experience in Vietnam.  He 
reported nightmares at night but not during the day, frequent 
startle responses, avoidance of thoughts or reminders of 
Vietnam, poor eyesight, and dizziness.  Psychological testing 
was performed, but the examiner was unable to render a 
diagnosis based on invalid test results.  

The veteran was provided a VA PTSD examination in June 1997, 
in connection with the November 1993 remand.  The examiner 
reviewed the veteran's medical records, including those 
private records offering a diagnosis of PTSD.  The examiner 
also noted that the veteran was being treated with 
medications.  The veteran complained of back and leg pain, 
and being worried about them.  He related recurrent and 
intrusive dreams related to his Vietnam service about twice a 
month, which included seeing the deaths of people he knew.  
He had poor sleep about five nights a week.  He avoided 
crowds as they made him nervous.  He had little interest in 
daily activities, feelings of detachment, outbursts of anger 
with identifiable triggers, and anxiety but not related to 
Vietnam-related subjects.  

After providing the results of his own objective examination, 
the examiner stressed that he had reviewed all VA psychiatric 
findings, as well as performing a thorough examination.  
Based on the data, the examiner stated that the veteran had a 
continuing diagnosis of chronic dysthymia, and symptoms of 
PTSD.  In this examiner's opinion, the veteran lacked the 
full PTSD diagnosis, as outlined in either DSM-III or IV, by 
lacking many of the key criteria.  For example, numbing of 
general responsiveness and persistent re-experiencing did not 
appear present, either in the records or the present 
examination.  It was clear that the veteran had symptoms 
associated with service in Southeast Asia, but in the 
examiner's opinion the veteran did not reach the full 
criteria for PTSD.  The examiner expressed the opinion that 
the veteran's active duty aggravated a pre-existing mood 
disorder, which was best described as dysthymia, using 
present nomenclature.  The final Axis I diagnosis was 
dysthymia, under treatment, service aggravated, chronic.  

In October 1997, the same VA examiner dictated an additional 
report reiterating that the veteran did not have PTSD, based 
on either the DSM-III or IV criteria.  


III.  Legal Analysis.

Turning to the law governing VA benefits, a claimant with 
active service may be granted service connection for disease 
or disability when the evidence reflects that the disease or 
disability was either incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

A.  Entitlement to service connection for PTSD.

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See, 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board notes that records have been obtained from VA and 
private medical care givers, as well as from the Social 
Security Administration.  In addition, efforts have been made 
to obtain additional service medical records.  

Based on a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  
Essentially, the evidence in the veteran's claims file fails 
to show that he now has a definite diagnosis of, or suffers 
from, PTSD.  As a result, service connection for this 
disability may not granted.  

The Board recognizes that the record contains some diagnoses 
of PTSD in private reports.  However, these reports are 
cursory, do not address the rationale supporting the 
diagnoses, and do not purport to be based on a review of the 
entire available medical record.  

On the other hand, the most recent VA examination, which was 
specifically for PTSD, was based on a thorough review of the 
entire medical evidence of record and the various past 
diagnoses included therein.  Significantly, the examination 
did not result in a diagnosis of PTSD.  Moreover, the 
examiner provided full explanations for his finding that the 
veteran did not suffer from PTSD.  Given the depth of the 
examination report, and the fact it is based on a complete 
review of the medical evidence of record, the Board finds 
that it is the evidence most probative and material to the 
veteran's claim.  Accordingly, the Board finds that taken as 
a whole, the evidence of record does not support a finding 
that the veteran has PTSD.  

The Board also notes the veteran's contentions that he 
suffers from PTSD, which he relates to combat stressors.  
However, while the veteran is competent to describe his 
observations relative to his symptoms, as a layperson he is 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his self-
diagnosis of PTSD is not material to his claim.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since the veteran in 
the current appeal has not been shown to have met the DSM-III 
or IV criteria for a current diagnosis of PTSD, service 
connection for PTSD cannot be granted. 

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for PTSD.  In 
finding that the veteran does not currently suffer from PTSD, 
the Board does not reach the issue of whether the disability 
is due to military stressors, and need not address the 
presumptions accorded to service connection claims by combat 
veterans for injuries incurred in combat.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1998); see 
generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).



B.  Entitlement to service connection for loss of vision, 
headaches, 
and residuals of injuries to the hands, arms, shoulders and 
hips.

The threshold issue is whether the veteran has presented 
well-grounded claims for service connection for loss of 
vision, headaches, and residuals of injuries to the hands, 
arms, shoulders and hips.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994).

The veteran must satisfy three elements for the claims for 
service connection for loss of vision, headaches, and 
residuals of injuries to the hands, arms, shoulders and hips, 
to be well-grounded.  Initially, there must be competent 
(i.e. medical) evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Secondly, there must 
be evidence of an incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
Layno v. Brown 6 Vet. App. 465, 469 (1994).  Finally, there 
must be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through medical 
evidence.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Based on a complete review of the record, the Board concludes 
that the medical evidence fails to show that the veteran 
currently suffers from visual loss, headaches, or residuals 
of injuries to the hands, arms, and shoulders, related to 
service. 

The Board recognizes that photophobia and secondary night 
blindness have been diagnosed.  However, there is no medical 
evidence showing a nexus or link between the veteran's 
current photophobia and secondary night blindness and the 
trauma he reportedly suffered while in service, such as a 
medical opinion linking them.  Ideally, such an opinion would 
be based on a review of the record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In fact, several examinations have 
been negative for objective evidence of eye pathology.  

Likewise, it is noted that tension headaches and chronic 
recurrent headaches have been diagnosed.  Again, there is no 
medical evidence showing a nexus or link between the 
veteran's current tension headaches and chronic recurrent 
headaches and the trauma he reportedly suffered while in 
service, such as a medical opinion linking them.  Ideally, 
such an opinion would be based on a review of the record.  
Id.  The October 1992 diagnosis of a history of head injury 
was based solely on the veteran's own history.  As a result, 
it is not probative or material to the etiology of the 
claimed disability.  See Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).

Finally, regarding the veteran's complaints of residuals of 
injuries to the hands, arms, shoulders and hips, the Board 
recognizes that there is medical evidence in the claims file 
of scarring.  However, there is no medical evidence showing a 
nexus or link between the veteran's current scars and the 
traumas he reportedly suffered while in service, such as a 
medical opinion linking them.  Ideally, such an opinion would 
be based on a review of the record.  Espiritu, 2 Vet. 
App. 492.  In this regard, the 1991 VA radiographic 
examination found no bony abnormalities or radiopacities.  

The veteran maintains that he currently has vision loss, 
headaches, and residuals of injuries to the hands, arms, 
shoulders and hips, due to events during his active service.  
As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Id.  Because of the lack of 
competent evidence of a relationship between the veteran's 
current complaints and his service, the claims are not well-
grounded and are thus denied.

In light of the above, the Board finds that the veteran has 
not submitted evidence of well-grounded claims for service 
connection for vision loss, headaches, and residuals of 
injuries to the hands, arms, shoulders and hips, and 
therefore these appeals are denied.

In reaching this decision, the Board is aware of certain 
presumptions accorded to service connection claims by combat 
veterans for injuries incurred in combat.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); see generally Peters, 6 Vet. 
App. at 540, 543.  In this case, however, the veteran has not 
been shown by competent evidence to have engaged in combat.  
The veteran's military occupations specialties, heavy vehicle 
driver and truck master, do not indicate combat.  Further, 
his service personnel records fail to indicate combat, and 
include no combat decorations.  

In reaching the above determinations, the Board recognizes 
that these issues are being disposed of in a manner that 
differs from that used by the RO.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
light of his failure to meet his obligation in the 
adjudication process by not submitting adequate evidence and 
because the outcome would be the same whether the claims were 
treated as not well-grounded or adjudicated on the merits, 
the Board concludes that he has not been prejudiced by this 
approach.  See generally Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Service connection for PTSD is denied.

Evidence of a well-grounded claim for service connection for 
vision loss not having been received, the appeal is denied.

Evidence of a well-grounded claim for service connection for 
headaches not having been received, the appeal is denied.


Evidence of a well-grounded claim for service connection for 
residuals of injuries to the hands, arms, shoulders and hips 
not having been received, the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

